In a divorce action, the defendant wife appeals from so much of an order of the Supreme Court, Nassau County (Kelly, J.), dated January 5, 1983, as denied that branch of her motion which sought an award of temporary maintenance. Order reversed insofar as appealed from, without costs or disbursements, and that branch of defendant’s motion which sought an award of temporary maintenance is granted to the extent that the plaintiff is directed to pay defendant $400 per week in temporary maintenance and is directed to pay all of the carrying charges on the marital residence including the mortgage, real estate taxes, insurance and utilities. In view of the length of the marriage, the high marital standard of living, and the husband’s earning potential and assets, it was an abuse of discretion to deny defendant an award of temporary maintenance. Although, as a general rule, an expeditious trial is the most effective remedy for any claimed inequity in an award of maintenance pendente lite (see Ellenis v Ellenis, 76 AD2d 880), the affidavits submitted by the parties indicate a genuine need therefor (see Jorgensen v Jorgensen, 86 ÁD2d 881). In view of the limited nature of the notice of appeal, we have not considered the issue of counsel fees. Lazer, J. P., Mangano, Gulotta and Niehoff, JJ., concur.